                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DONALD JONES,

            Plaintiff,

v.                                  Case No:    2:17-cv-427-FtM-29CM

LEE COUNTY DEPARTMENT OF
HUMAN AND VETERAN SERVICES,

            Defendant.


                            OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #31), filed

October 23, 2018, recommending that the case be dismissed without

prejudice.      On November 6, 2018, plaintiff filed an untitled

document indicating that a previously filed motion was his response

to the Report and Recommendation.       (Doc. #34.)     Plaintiff’s Motion

Answering    the   Report   and   Recommendation     (Doc.   #32)   will     be

construed as an objection and addressed accordingly.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.              28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).   A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations     to   which    objection    is   made.”   28     U.S.C.    §
636(b)(1).       See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).                This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”                   Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990)(quoting H.R. 1609,

94th    Cong.,    §   2   (1976)).        The   district      judge    reviews      legal

conclusions de novo, even in the absence of an objection.                             See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

       The Magistrate Judge reviewed the Second Amended Complaint

(Doc. #22) pursuant to 28 U.S.C. § 1915(e)(2).                        The Magistrate

Judge    found    that    the    Second    Amended      Complaint     was    a   shotgun

pleading, and failed to state a plausible claim for relief.                         More

specifically, to the extent plaintiff’s claim was based on a

disability, under the ADA, ADEA, or Title VII, plaintiff failed to

allege    a    qualifying       disability,       or   that   he    was    employed    by

defendant.        Therefore,      no   disability       discrimination        claim    is

stated.       To the extent that plaintiff’s claim is under Title VI,

the Magistrate Judge found a lack of discriminatory intent alleged,

and no allegation that defendant or any of defendant’s programs

received      federal     funding.        The     Magistrate       Judge    found   that

plaintiff failed to allege any particular constitutional violation

that complied with Fed. R. Civ. P. 8, and therefore failed to state

a constitutional claim.             Lastly, the Magistrate Judge suggests



                                          - 2 -
that plaintiff fails to allege subject matter jurisdiction under

Bell and its progeny.     See Bell v. Hood, 327 U.S. 678, 682–83

(1946) (“The previously carved out exceptions are that a suit may

sometimes be dismissed for want of jurisdiction where the alleged

claim under the Constitution or federal statutes clearly appears

to be immaterial and made solely for the purpose of obtaining

jurisdiction or where such a claim is wholly insubstantial and

frivolous.”).

      Plaintiff calls the finding that plaintiff did not work for

defendant a criticism in light of the finding that the case was

timely filed after issuance of the Right to Sue Letter.           Plaintiff

argues that the case was delayed only to conclude that he filed a

shotgun pleading, which harmed plaintiff.         Plaintiff argues that

the Magistrate Judge “fabricated” claims by considering his claim

under various federal statutes.      (Doc. #32.)      Plaintiff objects

that he should be granted a hearing so that he can introduce more

evidence.

      After a careful and complete review of the findings and

recommendations, as well as the record in this case, the Court

accepts the Report and Recommendation of the magistrate judge to

dismiss the Second Amended Complaint for failure to state a claim

as   currently   pled.   Plaintiff   did   not   identify   any   specific

Constitutional provisions or federal statutes as the basis for his

claim.    The Magistrate Judge properly considered all possible



                                - 3 -
bases for plaintiff’s claim in light of his pro se status, and as

stated in the attached Charge of Discrimination, and still found

the pleading to be lacking.    Having determined that the case may

be dismissed on this basis alone, the Court need not reach the

issue of whether plaintiff sufficiently alleged subject matter

jurisdiction.    The Court finds that plaintiff is not entitled to

a hearing, or discovery before a Federal Rule of Civil Procedure

26(f) meeting.    The Court overrules the objections.

     The Court will dismiss the Second Amended Complaint without

prejudice, but not the entire case.     Plaintiff will be granted one

last chance to present a viable pleading to the Court consistent

with the directives in the July 16, 2018 Opinion and Order (Doc.

#18).   Specifically,

            The Amended Complaint loosely references
            “discrimination” and the Constitution, but
            fails to state a claim under any specific law
            or constitutional provision to support a
            private cause of action. The Civil Cover Sheet
            checked off “federal question” for the
            jurisdictional basis, and marked Americans
            with Disabilities Act and “Other labor
            Litigation” as bases for his cause of action
            for “discrimination” under the Civil Rights
            Act of 1964, but plaintiff does not indicate
            that he has a disability that was the basis of
            discrimination.

(Doc. #18, pp. 4-5.)      The Magistrate Judge raised these same

concerns in the Report and Recommendation regarding the Second

Amended Complaint also fails to address the previously raised

concerns.    Plaintiff is encouraged to incorporate additional facts



                                - 4 -
as to defendant’s role, what actions took place, and how they

violated a constitutional or federal statutory right.         Plaintiff

should also provide more information about what damages he is

seeking.   The Second Amended Complaint must be supported with an

adequate basis for subject matter jurisdiction for the case to

proceed.

     Accordingly, it is now

     ORDERED:

     1. The Report and Recommendation (Doc. #31) is hereby ACCEPTED

and ADOPTED as to the dismissal of the Second Amended Complaint.

     2.    The    Second   Amended   Complaint   is   dismissed   without

prejudice to filing a Third Amended Complaint within THIRTY (30)

DAYS of this Opinion and Order.          The failure to file a Third

Amended Complaint will result in the closure of the case without

further notice.

     DONE and ORDERED at Fort Myers, Florida, this           14th     day

of November, 2018.




Copies:
All Parties of Record




                                 - 5 -
